Exhibit 10.15
 
 
 3% PROMISSORY NOTE




$99,980.00                                                                           April
14, 2015


FOR VALUE RECEIVED, the undersigned, AMERICA GREENER TECHNOLOGIES, INC., a
Nevada corporation (the “Company”), hereby promises to pay to the order of Mr.
Doug Corrigan (the “Noteholder”), in lawful money of the United States of
America, and in immediately payable funds, the principal amount of ninety nine
thousand nine hundred eighty dollars and no cents ($99,980.00) on July 1, 2015
(the “Maturity Date”), together with interest on the unpaid principal balance
hereof from the date of this Note at rate of 3% per annum.  This Note is being
issued to evidence advances previously provided by the Noteholder to the
Company.


1.           Application of Payments.  All payments received on account of this
Note shall first be applied to the reduction of the unpaid principal balance of
this Note.  Interest shall be computed on the basis of a year of 360 days, for
the actual number of days elapsed.  Payment of all amounts due hereunder shall
be made at the address of the Noteholder as set forth herein.


2.           Prepayment.  This Note may be prepaid, in whole or in part, without
penalty with five (5) days prior written notice to the Noteholder.


3.           Default.  The occurrence of any one of the following events shall
constitute an Event of Default upon notice thereof as hereinafter provided:


(a)           The non-payment, when due, of any principal or interest pursuant
to this Note, and such failure continues unremedied for a period of ten (10)
days after written or facsimile notice from Noteholder to the Company of such
failure;


(b)           The commencement against the Company of any proceeding relating to
the Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute or
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for thirty (30)
days; or the issuance of any order, judgment or decree for the appointment of a
receiver or trustee for the Company or for all or a substantial part of the
property of the Company, which order, judgment or decree remains undismissed for
thirty (30) days; or a warrant of attachment, execution, or similar process
shall be issued against any substantial part of the property of the Company.


Upon the occurrence of any Event of Default, the Noteholder may, by written
notice to the Company, declare all or any portion of the unpaid principal amount
due to Noteholder, together with all accrued interest thereon, immediately due
and payable.


4.           Notices.  Any notice, request, instruction, or other document
required by the terms of this Note, or deemed by any of the parties hereto to be
desirable, to be given to any other party hereto shall be in writing and shall
be given by personal delivery, overnight delivery, mailed by registered or
certified mail, postage prepaid, with return receipt requested, or sent by
facsimile transmission to the addresses of the parties set forth below
 
 
 

--------------------------------------------------------------------------------

 


If to the Company:                               254 South Mulberry Street
Suite 113
Mesa, AZ  85202
Attention: Chief Executive Officer
Telecopier: (480) 664-9545


If to the Noteholder:                            Mr. Doug Corrigan
19315 3A Ave
Tel: (604) 538-31933


These addresses may be changed from time to time by a notice sent as
aforesaid.  If notice is given by personal delivery or overnight delivery in
accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient.  If notice is given by mail in accordance with the
provisions of this Section, such notice shall be conclusively deemed given upon
receipt and delivery or refusal.  If notice is given by facsimile transmission
in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of delivery if during business hours and
if not during business hours, at the next business day after delivery, provided
a confirmation is obtained by the sender.


5.           Governing Law.  This Note shall be governed by and construed and
interpreted in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed entirely therein, without giving effect to
the rules and conflicts of law.


6.           Conformity with Law.  It is the intention of the Company and of the
Noteholder to conform strictly to applicable usury and similar
laws.  Accordingly, notwithstanding anything to the contrary in this Note, it is
agreed that the aggregate of all charges which constitute interest under
applicable usury and similar laws that are contract for, chargeable or
receivable under or in respect of this Note, shall under no circumstances exceed
the maximum amount of interest permitted by such laws, and any excess, whether
occasioned by acceleration or maturity of this Note or otherwise, shall be
canceled automatically, and if theretofore paid, shall be either refunded to the
Company or credited on the principal amount of this Note.


IN WITNESS WHEREOF, the Company has signed and sealed this Note and delivered as
of the day and date first above written.


AMERICA GREENER TECHNOLOGIES, INC.






By:                  [sig.jpg]
Michael C. Boyko, Chief Executive Officer

